DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/CN2016/103792, filed 10/28/2016.

Status of the Claims
In the interest of compact prosecution, Applicant’s amendments 07/19/2022 have been accepted. However, Applicant is reminded of the proper format for amendments to the claims (See MPEP 714).
Claim 18 is indicated as “(Original)”; however, amendments are presented. Claim 19 has the status identifier “(Canceled)”, however lined through text is still presented. See MPEP 714, “a claim being canceled must be indicated as "canceled;" the text of the claim must not be presented”.
Claims 1-18 and 20-24 are pending; claims 20 and 21 are withdrawn; claims 1, 2, 7, 8, 14, 17 and 18 are amended; claim 19 is canceled; and claims 22-24 are newly recited. Claims 1-18 and 22-24 are examined below.

Withdrawn Objections/Rejections
The previous rejections of claims under 35 U.S.C. 112(a) (regarding scope of enablement and written description) are withdrawn in response to Applicant’s amendments to the claims.
The previous rejections of claims 1, 7 and 8 under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 102 and 35 U.S.C. 103, citing Xu et al., are withdrawn in response to Applicant’s amendments to the claims.

Claim Objections
Claims 1, 2, 22 and 23 are objected to because of the following informalities:  
Claim 1 recites at step (c) “nLcn2 and npLcn2” (see also “nLcn2” is similarly recited twice at claim 2, once at claim 22, three times at claim 23). The limitation “nLcn2” appears to be a typographical error that should read as “pLcn2”. For the purposes of examination, this is the interpretation applied. If this is not Applicant’s intention, then Applicant should make this clear in any future response/remarks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the steps of measuring in a control sample and step of obtaining one or more reference values as optional claim limitations, however, step c of claim 1 requires comparison against either of the reference values or control sample. The claim language is indefinite because, since the claims recite each of the control sample measurement and obtained reference value steps as optional, it is not readily clear if step c “identifying is” then also optional (because it recites/refers to the optionally performed steps, i.e. not required).
Claim 2 recites at line 2 first, “administering a therapy to the subject” and then at line 4, “wherein the therapy to treat cardiometabolic disease”; there is insufficient antecedent basis for this limitation “the therapy to treat cardiometabolic disease” in the claim. In particular, by first merely reciting “a therapy” and then “the therapy to treat cardiometabolic disease” it is not readily clear if the administered therapy is any therapy, or if it is limited only to therapies considered to be “therapy to treat cardiometabolic disease”. The scope of the recited language is unclear. See similarly this also applies at claim 23 (recites “a therapy” and “the therapy to treat the cardiometabolic disease”).
Claim 5 recites the limitation "the organ or tissue" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The amended claims fail to previously limit the test sample or control sample to an organ or tissue, and as such, it is unclear exactly what the claim is intended as referring back to with the limitation “the organ or tissue”. 
Claim 7 recites the limitation "the body fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Similarly, as above, the amended claims (either 1 or 5) fail to previously refer to a body fluid, as such it is not readily clear what the limitation of claim 7 is in reference too.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 7-11, 17,18, 22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions, namely abstract ideas and to laws of nature/natural phenomena without significantly more. The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
	Claim 1 recites “identifying a subject affected with or having a high risk of developing a cardiometabolic disease” the method comprising “identifying the subject as having or having a high risk of developing cardiometabolic disease based on the level of nLcn2 and npLcn2 in the test sample higher than threshold levels of nLcn2 and npLcn2 in the control sample” . 
	As amended, the claims are directed to a natural relationship, namely the relation between nLcn2 and npLcn2 and cardiometabolic disease (or risk of developing cardiometabolic disease). Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of a marker in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those in Mayo as they involve a "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between nLcn2 and npLcn2 and cardiometabolic disease. The correlation is a judicial exception as it exists in principle apart from any human action; the correlation itself therefore cannot form the basis for eligibility. 
Additionally, as previously noted, a step of identifying, as recited at independent claim 1, is also categorized as an abstract idea. Specifically “identifying” as claimed is considered to fall under the indicated groupings of Abstract Ideas; in particular, is a mental process, as “identifying the subject” as having disease or risk of disease based on the assayed level amounts to concepts performed in the human mind, for example, this step could merely encompass observing the results of the assay and forming an evaluation, judgement or opinion. The claims, under their broadest reasonable interpretation, cover performance of identifying risk solely within the human mind, or by a human using pen and paper.
	Claim 11 as amended recites the identifying is “based on the level... in the test sample higher than threshold levels…or higher than level of nLcn2 and npLcn2 in the control sample”. See also similarly claim 17 “determining whether the levels of pLcn2 and npLcn2 in a test sample obtained from the subject are above a threshold level” (and further dependent claims setting limitations on particular threshold levels, claims 19 and 22).
	The step of “determining” as recited at claim 17 amounts to comparing level measured in a test sample to control/or reference data (i.e., a threshold level) which is considered to be a mental processes/ concepts performed in the human mind (such as a practitioner simply thinking about the measured level in relation to the threshold value and making an evaluation, judgement, or opinion). The claims, under their broadest reasonable interpretation, cover performance of identifying risk solely within the human mind, or by a human using pen and paper.
	Additionally, comparing information regarding a sample to a control or target data (in this case, comparing to a numerical threshold value) further represents abstract ideas.
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
The recited threshold values (further limited at claims 17, 18, 22) also constitutes abstract ideas (a cutoff or threshold value being itself a mathematical concept). The recitation of specific numerical ranges for the cutoff values (for example, “threshold level for pLcn2 is about 110ng/ml or about 400ng/ml” and “threshold level for npLcn2 is about 11 ng/ml or 25 ng/ml”) merely narrow the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own.
Step 2A, Prong 2
The above discussed steps, which are considered to be directed to judicial exception(s) (identifying, determining based on the compared levels, comparing data to control/target data), are insufficient to integrate the judicial exception(s) into practical application because these steps themselves represent the judicial exception(s) (and as such are not practical applications thereof). 
In addition to the judicial exceptions discussed above, claim 1 does recite additional elements/limitations such as the required step of “measuring the levels of non-polyaminated lipocalin-2 (npLcn2) and polyaminated lipocalin-2 (pLcn2) in i) a test sample obtained from the subject and optionally in a control sample”. However, such a step is insufficient to integrate the judicial exception into a practical application because the purpose of this step is merely to obtain the necessary/required data used in the correlation/abstract ideas. This step does not go beyond insignificant presolution activity, i.e., a data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Circ. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). 
As amended, claim 1 requires no other active method steps beyond further comparing and correlating with the diagnostic result related to cardiometabolic disease. 
Regarding claim 17, see claim 17 similarly recites no further step or elements which are considered to amount to a practical application of the judicial exception. Specifically, there is nothing recited at the claim which applies, relies on or uses the judicial exception.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Regarding claim 1, the additional required elements of the claim include “measuring” the levels of npLcn2 and pLcn2 in a test sample. The other additional limitations, namely measuring in a control sample, are notably recited as optional and are not clearly required of the claimed method (optionally determining level in a control sample, optionally obtaining or more reference values). 
However, measuring the level of npLcn2 and pLcn2 in a test sample obtained from a subject fails to go beyond that which is considered well-understood, routine and conventional in the assay art. The markers npLcn2 (also referred to as NGAL) and pLcn2 are routinely measured by assay (such as immunoassay), see for example as supportive evidence of this position, Song et al. (2014) (pages 5-6 and Figure 2, western blotting analysis detecting a high molecular weight and low molecular weight protein band, corresponding to non-polyaminated and polyaminated Lcn2). 
Furthermore, every application of the judicial exception would require determination of the levels of pLcn2 and npLcn2 in a sample. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform those steps or every product embodying that judicial exception would be required to include those features, would not be sufficient to confer patent eligibility. In this case, everyone practicing the judicial exception would need to determine the level of said markers. 
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an assay. See also MPEP 2106.05(g). The recited claims fail to obtain the data in an unconventional or non-routine way.
There is also evidence of record to indicate that the additional elements, alone or in combination, do not go beyond well-understood, routine and conventional activity in that others had previously measured pLcn2 and npLcn2 in a sample (e.g., Song).
The additional steps/ elements in the claim, when considered alone or in combination, are insufficient to add significantly more.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al., Deamidated Lipocalin-2 Induces Endothelial Dysfunction and Hypertension in Dietary Obese Mice, Journal of American Heart Association, e:e000837, (2014), 15 pages.
Song et al. teach measuring the levels of both non-polyanimated and polyanimated lipocalin (npLcn2 and pLcn2) in a test sample from the subject (pages 5-6 and Figure 2), Song specifically teach deficiency in Lcn2 is recognized in the art as protecting against development of endothelial and cardiometabolic dysfunctions associated with genetic or dietary obesity (page 1, col. 2, para 1). Song does teach (page 2, col. 1, para 2) that endothelial dysfunction occurs at early stages of obesity and promotes the development of cardiometabolic complications. Song does teach lipocalin-2 is a proinflammatory adipokine upregulated in obese human subject and animals (recognizing this is known to those having skill in the art). Song is teaching comparison to a control or target data (see Figure 2).
Notably the pending claims recite that the steps of measuring in a control and of obtaining reference values are ‘optionally” performed. The step of identifying (step c) requires either of obtaining the reference values or measuring in a control sample. Because each of measuring in a control and obtaining reference values are recited as optional steps, the claims do not clearly require performance of step c (step c is not actually required of the claim). 
As a result, Song anticipates the claim when these steps are not performed.
Regarding claims 8 and 9, see Song as cited above is teaching Western assay (antibody based assay).
Regarding claims 10 and 11, Song teach a subject that is a mammal (mice and humans).
Regarding claims 14-16, see as cited above, Song teach an assay comprising measuring the levels of npLcn2 and pLcn2, using a western blow immunoassay (antibody based assay).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-9, 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Buechler et al. US 5,939,272 (previously cited).
Song teach a method substantially as claimed (see above, as a result Song anticipates the claims). Although the claim fails to require any additional active method steps beyond “measuring the levels” for the reasons as indicated above (see above, the additional steps/elements are recited as “optionally” performed), in the interest of compact prosecution, the present rejection is also made to address the optional limitations.
Song fails to specifically teach a step of “identifying the subjects as having or having a high risk of developing cardiometabolic disease based on the level of nLcn2 and npLcn2 in the test sample is higher than threshold levels of nLcn2 and npLcn2 or higher than levels of nLcn2 and npLcn2 in the control sample”. It is noted that although the claims recite “nLcn2”, in the interest of compact prosecution this is interpreted as “pLcn2” (see the rejection under 35 U.S.C. 112(b) above). 
Buechler et al. teach threshold assays in which a detectable result is observed when the target analyte is present at a concentration greater than a defined cut-off point or threshold concentration (see in particular the abstract; column 1, lines 15-30; column 19, line 23 to column 21, line 18; column 30, line 16 to column 32, line 41). For example, the selected threshold can be the upper limit of a normal range for a target analyte that is elevated under certain conditions (see also column 8, lines 38-46 and line 66 to column 9, line 4; and the claims). Specifically, Buechler teach comparing against a threshold/control data to interpret the measured analyte in terms of providing a diagnostic result (see col. 47, lines 9-14).
It would have been prima facie obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to have modified the assay of Song, measuring lipocalin (both polyaminated and not polyaminated forms) and comparing it to control/target data to determine a subject is at higher risk of having (or as having) cardiometabolic disease, because it was well known (Song) at the time in the art that lipocalin is a biomarker that is a proinflammatory adipokine upregulated in obese human subject and animals. Specifically, this marker was already well recognized for its upregulation in subjects at high risk or who have cardiometabolic disease and cardiometabolic disease related aspects. The base method (as taught by Song) was known to those of ordinary skill in the art at the time. The technique of comparing measured target analyte to a control/reference threshold value to provide a diagnostic evaluation is a well-known technique used in the prior art at the time (Buechler). One having ordinary skill would appreciate that such a technique is applicable to the base method as taught by Song, namely that one could compare the data and draw a conclusion, namely indicate (for example) increased risk, since the prior art previously already recognized Lcn2 as a well-known, art recognized biomarker associated with/indicative of risk of cardiometabolic disease. As a result, one having ordinary skill would similarly have a reasonable expectation of success performing the modification in order to further use the comparison to indicate one as having, or having high risk of, cardiometabolic disease.
Regarding claims 8 and 9, see Song as cited above is teaching Western blot assay (antibody based assay).
Regarding claim 10 and 11, Song teach a subject that is a mammal (mice and humans).
Regarding claims 14-16, see as cited above, Song teach an assay comprising measuring the levels of npLcn2 and pLcn2, using a western blow immunoassay (antibody based assay).
Regarding claim 17, see as cited above, the combination of Song in view of Buechler teach an assay for determining levels of pLcn2 and npLcn2 in a test sample above or below a threshold (control level).

Claims 2 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Buechler et al., as applied to claim 1 above, and further in view of Xu et al., US PG Pub No. 2008/0095782A1 (cited previously).
Regarding claim 2, Song (and alternatively Song in view of Buechler) teach a method substantially as claimed.
However, Song and the cited art fails to further teach administering a therapy to the subject indicated to have or be at increased risk , wherein the therapy is therapy to treat the cardiometabolic disease and comprises anti-pLcn2, Anti-npLcn2 or a combination thereof (claim 2).
Xu similarly teach methods for assessing risk to develop and/or the progression of obesity or obesity induced metabolic disorders (such as glucose intolerance, insulin resistance and Type 2 diabetes) in mammalian subjects by determining the concentration (the level) of circulating lipocalin-2 in a sample from a subject (blood, urine, saliva, cerebrospinal fluid) and comparing the level to a reference level (see paras [0047]-[0059]). Xu teach at para [0047], if the level is above the reference, the subject has increased risk or propensity of developing glucose intolerance, insulin resistance or Type 2 diabetes. See further, Xu teach treating those at increased risk or propensity, by administering a lipocalin-2 antagonist, such as an anti-lipocaline-2 antibody (thereby also addressing present claim 2, see paras [0051]-[0052]).
It would have been further obvious to one having ordinary skill in the art at the time to further treat those subjects indicated to be at increased risk namely to try to prevent development/progression of the disease, of for example to prevent glucose intolerance, insulin resistance, type 2 diabetes.
One having ordinary skill would have a reasonable expectation of success because it was known in the art at the time (Xu) that such lipocalin-2 antagonists were considered treatments available to those with increased risk. 
Regarding claim 6, see as cited above, Song (Figure 2) teach measuring in blood (serum) and urine (bodily fluids).

Claims 3, 4, 5, 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Buechler et al., as applied to claim 1 above, and further in view of Xu et al. and Adamczyk et al., US PG Pub No. 2010/0105150 (cited previously).
Song et al. and the cited prior art teach a method substantially as claimed.
See also Xu (teaching as a method as cited previously and above), further teach comparing to a control sample obtained from a population of subjects that are not obese/and or do not have an obesity induced metabolic disorder (para [0024]).
	However, see for example Adamczyk et al., it was well known in the art at the time to rely on a “normal” patient/subject as a reference or control for determining a net change in a measured test sample (see para [0104]). See at para [0104], it was known to rely on either a patient or a population (of patients). 
	It would have been further prima facie obvious to one having ordinary skill to have modified the method for indicating risk (or having disease) as taught by Song et al. and the cited art as a simple substitution of one known control for another; in particular to have relied on an individual as a control sample, rather than a sample representative of a population of individuals. In particular, the prior art contained the base method as taught by Song et al. and the cited art, and further as similarly shown by Xu (see as detail above, for determining risk based on Lcn2). Further the prior art recognized the use of either a level measured from an individual or a population (Adamczyk) as suitable for a control specimen in order to assess an amount in a test sample. One having ordinary skill in the art could have substituted one known element for the other and the results of the substitution would have predictable (namely would have achieved the same predictable result, i.e., an assessment of the level in the test subject/patient sample). One having ordinary skill would have a reasonable expectation of success, see Adamczyk is teaching the same type of marker protein (NGAL, i.e., npLcn2), and further one would have a reasonable expectation of success considering the art supports that use of either of a control from an individual or a population is known as alternatively suitable for such assays (for interpreting the results of an assay measuring a protein level in a test subject/patient).
Regarding claims 5 and 7, Song (Figure 2) teach measuring in blood (serum) and urine).
Regarding claim 24, claim 24 recites wherein the mucus (of claim 7) comprises nasal drainage and phlegm, however, see above, mucus is not a required limitation of claim 7 (rather is an alternative sample recited). See as cited above, the combination of the art addresses alternatives including blood sample (serum) and urine. 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Buechler et al., as applied to claim 17 above, and further in view of Buechler et al., US PG Pub 2004/0121343.
The combination of Song and Buechler (US 5,939,272) fails to teach the specific cutoff/threshold values (claim 18), i.e., fails to teach wherein the threshold for pLcn2 is about 110ng/ml or about 400 ng/ml and the threshold level for npLcn2 is about 11 ng/ml or 26 ng/ml.
Buechler et al. (2004) also teach that  clinical marker may be compared to a “normal” value, or to a value identified  as being indicative of the presence or absence of a particular disease (para [0023]). A threshold may be selected, above or below which the test is considered normal or abnormal (para [0024]-[0025], [0054]). Diagnostic and/or prognostic markers are mentioned (para [0029], [0053]). Changing the cutoff selected to distinguish between a positive and negative result trades off between the number of false negatives and positives (i.e., trades off between sensitivity and specificity, paras [0065], [0068], [0112]). See especially at para [0112], where it is taught that one skilled in the art can adjust the diagnostic threshold in order to optimize clinical sensitivity and specificity. 
Therefore, based on the prior art, it would have been obvious to one having ordinary skill at the time the claimed invention was effectively filed, to have arrived at the instantly claimed values (claim 18) for pLcn2 and npLcn2 during the course of routine optimization. In particular, based on the teachings of Song, who recognized these markers as present, detectable and related to cardiometabolic disease/risk of cardiometabolic disease, and the Buechler references (US 5,939,272 and 20040121343), recognizing that threshold/cutoff levels are result effective variables, selected in order to achieve a desirable result for diagnostic purposes, one would have been motivated to establish and optimize cut-off or threshold  values for pLcn2 and npLcn2 that would serve to distinguish subjects at risk/or having cardiometabolic disease from those not at risk. Given that threshold or cut-off values were recognized in the art to be result-effective variables that may be adjusted by the investigator, specific to a particular diagnosis/risk assessment and impacting the assay sensitivity and specificity, it would have been obvious to optimize such values in order to achieve a desired level of sensitivity or specificity and/or to achieve an optimum value.

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Buechler et al., as applied to claim 17 above, and further in view of Buechler et al., US PG Pub 2004/0121343 and Ginsburg et al., The obesity, metabolic syndrome, and type 2 diabetes mellitus pandemic: Part I. Increased cardiovascular disease risk and important of atherogenic dyslipidemia in person with metabolic syndrome and type 2 diabetes mellitus”, J. Cardiometab. Syndr., 4(2), (2009), p. 113-119.
Song in view of Buechler US 5,939,272 is as cited in detail previously above.
The cited art fails to teach wherein the threshold level of pLcn2 is about 100 ng/ml to 120 ng/ml or about 350 to about 450 ng/ml, and npLcn2 is about 9 ng/ml to about 11 ng/ml or about 25 ng/ml to about 30 ng/ml, and the disease is atherosclerotic vascular disease and/or type 2 diabetes mellitus.
Buechler (2004) is also as cited in detail above. 
Ginsberg et al. teach at page 1, last paragraph, that obesity is an established risk factor for Type 2 DM and a central component of metabolic syndrome, thereby establishing that those that are considered obese are considered subjects at risk of type 2 diabetes. 
It would have been obvious to have arrived at the claimed threshold/cutoff values for the same reasons as discussed in detail previously above. Further, because obesity is an art recognized established risk factor for T2DM, one having ordinary skill would appreciate that the subjects with obesity are necessarily subjects at risk of T2DM. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Buechler et al. US 5,939,272 and Buechler et al., US PG Pub 2004/0121343, as applied to claim 22 above, and further in view of Xu et al. (cited previously above).
Song and the combination of the cited prior art is as cited in detail previously above.
However, the combination fails to teach further administering to the subject, therapy to treat cardiometabolic disease comprising anti-pLnc2, anti-npLcn2 or a combination thereof.
As cited previously, Xu similarly to Song teach methods for assessing risk to develop and/or the progression of obesity or obesity induced metabolic disorders (such as glucose intolerance, insulin resistance and Type 2 diabetes) in mammalian subjects by determining the concentration (the level) of circulating lipocalin-2 in a sample from a subject (blood, urine, saliva, cerebrospinal fluid) and comparing the level to a reference level (see paras [0047]-[0059]). Xu teach at para [0047], if the level is above the reference, the subject has increased risk or propensity of developing glucose intolerance, insulin resistance or Type 2 diabetes. See further, Xu teach treating those at increased risk or propensity, by administering a lipocalin-2 antagonist, such as an anti-lipocaline-2 antibody (thereby also addressing present claim 2, see paras [0051]-[0052]).
It would have been further obvious to one having ordinary skill in the art at the time to further treat those subjects (obese subjects) indicated to be at increased risk (based on levels of lipocalin-2) namely to try to prevent development/progression of the disease, of for example to prevent glucose intolerance, insulin resistance, type 2 diabetes.
One having ordinary skill would have a reasonable expectation of success because it was known in the art at the time (Xu) that such lipocalin-2 antagonists were considered treatments available to those with increased risk. 

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive for the following reasons.
Remarks pages 7-8, Applicant argues the rejection of claims under 35 U.S.C. 112(a), however, see as indicated above the rejections are withdrawn in response to amendments to the claims. As such, the arguments directed at these rejections are moot.
Regarding the rejection of claims under 35 U.S.C. 101, remarks pages 8-10 Applicant refers to the 2 step guidance, indicating the answer to step 1 is yes, the claim is directed to a process which is one of the statutory categories of invention. There is no disagreement between Applicant and the Office at this step.
Regarding Step 2A, prong I, Applicant argues the claims do not set forth, or describe, a recognized judicial exception, indicating for example, the measuring the level steps recited at 1 and 17 are not a judicial exception. Applicant acknowledges the office has indicated the claims are directed to abstract ideas, namely referring to the limitations asserted to relate a subject determined as having or having a high risk of cardiometabolic disease. However, Applicant argues that because the claims recite measuring in addition to this limitation, the claims do not strictly recite abstract ideas.
	Applicant’s arguments are not persuasive. In the present case, the amended claims are directed to both abstract ideas and to laws of nature/natural phenomena without significantly more. See the detailed analyses as set forth, the claims encompass both the naturally occurring correlation between the measured, naturally occurring biomarkers, and a subject’s diagnostic result of having, or having a high risk of, cardiometabolic disease. Although the claims do further recite da step of measuring, as argued by Applicant, the measuring step is not sufficient to render the claimed subject matter patent eligible subject matter under 35 U.S.C. 101, namely because the additional “measuring” step, fails to either integrate the judicial exception into a practical application, or amount to something that goes beyond that which is considered, well known, routine and conventional. Such a measuring step is necessary data gather step, i.e., pre-solution activity, necessarily performed. 
	At remarks page 9-10 Applicant further argues the claims recite a practical application, namely that the claims as a whole focu on a process of practically applying levels of npLcn and pLcn for potential treatment. However, see the detailed rejection above, the rejected claims do not recite or require treatment limitations, let alone treatment limitation sufficient to satisfy the requirement under 35 U.S.C. 101.
	As such, Applicant’s remarks directed at the rejection under 35 U.S.C. 101, pages 9-11, are not persuasive.
	Regarding remarks at pages 11-12 specific to the rejection of claims under 35 U.S.C. 102 and 35 U.S.C. 103, citing Xu as primary reference; these arguments are moot as the rejections are withdrawn in response to Applicant’s amendments to the claims. See the new grounds of rejection set forth in response to amendments to the claims.
	Acknowledgement is also made the Declaration by Inventor Dr. Yu Wang (filed 07/19/2022, hereinafter referred to as the Wang Declaration). However, it does not appear that any particular arguments were evidence specific to the above discussed arguments is presented. 
	For all of these reasons (see above) Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677